EXHIBIT 10.2

  

AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

THIS AMENDMENT TO SHARE EXCHANGE AGREEMENT (the “Amendment”) is made effective
as of December 21, 2016 by and between Axiom Holdings, Inc., a Nevada
corporation (the “Axiom”), Horizon Resources Co. Ltd., a Cayman Islands company
(“Horizon”) and a wholly owned subsidiary of Axiom (“Horizon”), CJC (Hong Kong),
Ltd., a Hong Kong corporation (“CJC”) and the shareholders of CJC set forth on
the signature page to this Amendment (the “CJC Shareholders”). Axiom, Horizon,
CJC and the CJC Shareholders may collectively be referred to as the “Parties”.

 

BACKGROUND

 

A.  Axiom, CJC Holdings, Ltd. and the CJC Shareholders are the parties to that
certain Share Exchange Agreement dated October 10, 2016 (the "Agreement"); and

 

B.  The parties desire to amend certain parts of the Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable considera-tion, the receipt and sufficiency of which
are hereby acknowl-edged, the parties hereby agree as follows:

 

1. The company name CJC (Hong Kong), Ltd., a Hong Kong company, shall replace
the company name CJC Holdings, Ltd., a Hong Kong company.

 

2. The following shall be inserted after the first WHEREAS clause:

 

Horizon is a wholly-owned subsidiary of Axiom; and

 

3. The fourth WHEREAS clause of the Agreement prior to this Amendment is hereby
deleted in its entirety and replaced with the following:

 

WHEREAS, Horizon agrees to acquire 100% of the issued and outstanding shares of
CJC from the CJC Shareholders in exchange for the issuance of 200,000,000 shares
of Axiom’s Common Stock, par value $0.001 per share (the “Common Stock”), which
shall represent approximately 58.8% of the issued and outstanding shares of
Axiom’s Common Stock after giving effect to the cancellation of 200,000,000
shares of Common Stock currently issued and outstanding as the transactions
contemplated herein (the “Exchange”) and on the Closing Date (as defined below),
the CJC Shareholders will become shareholders of Axiom; and

 

4. Section 1.04 is hereby deleted in its entirety and replaced with the
following:

 

Section 1.04 Subsidiaries and Predecessor Corporations. CJC owns 100% interests
in each of (i) JinBaiXing (Shenzhen) Clean Energy Technology Service Company
Limited, (ii) JinTaiHong (Shenzhen) Hotel Management Service Company Limited
(the “Subsidiaries”) and these 2 WOFE companies owns 100% in each of (a) Xiaojin
County Jitai Power Investment Company Limited, (b) Xiaojin County Xin Hong
Electric Power Development Company Limited, (c) Sichuan Xing Tie Electric Power
Company Limited, (d) Xiao Jin County EnZe Hotel Management Company Limited, and
(e) Xiao Jin County SiGuNiang Mountain Hotel Management Company Limited (the
“Subsidiaries”). Except for its ownership interest in the Subsidiaries, CJC does
not have any subsidiaries, and does not own, beneficially or of record, any
shares of any other corporation, limited liability company or other entity.

 

 1

 



 

5. Sections 2.01 and 2.03 are hereby deleted in their entirety and replaced with
the following:

 

Section 2.01 Organization. Axiom is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Horizon is a company duly
organized and existing in good standing under the laws of the Cayman Islands.
The execution and delivery of this Agreement does not, and the consummation of
the transactions contemplated hereby will not, violate any provision of Axiom’s
or Horizon’s certificate of incorporation or bylaws. Axiom and Horizon have
taken all action required by law, its certificate of incorporation, its bylaws,
or otherwise to authorize the execution and delivery of this Agreement, and
Axiom has full power, authority, and legal right and has taken all action
required by law, its certificate of incorporation, bylaws, or otherwise to
consummate the transactions herein contemplated.

 

Section 2.03 Subsidiaries and Predecessor Corporations. Axiom owns all of the
issued and outstanding capital stock of Horizon free and clear of all liens, and
Horizon has no outstanding options, warrants or rights to purchase its capital
stock or other securities of Horizon, other than the capital stock owned by
Axiom. Unless the context otherwise requires, all references in Articles II,
III, IV and VI to “Axiom” shall be treated as being a reference to Axiom and
Horizon taken together as one enterprise. Except for Horizon, Axiom does not
have any predecessor corporation(s), no subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.

 

6. Section 3.01 is hereby deleted in its entirety and replaced with the
following:

 

Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, the CJC Shareholder shall sell, assign,
transfer and deliver, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, all
of the CJC shares held by such CJC Shareholder in exchange for the issuance to
the CJC Shareholders collectively of 200,000,000 shares of Axiom’s Common Stock
representing approximately 58.8% of the issued and outstanding shares of Axiom’s
Common Stock after giving effect to the cancellation of 200,000,000 shares of
Common Stock currently issued and outstanding. On the Closing Date (as defined
below), the CJC Shareholders shall, on surrender of their certificates
representing their respective CJC Shares to Horizon, be entitled to receive a
certificate or certificates evidencing their respective ownership of the
Exchange Consideration. The number of shares of Axiom Common Stock to be
received by each CJC Shareholder is as set forth on Schedule 3.01. Upon
consummation of the transaction contemplated herein, all of the issued and
outstanding CJC Shares shall be held by Horizon. Axiom will use its best efforts
to Raise USD$25,000,000 in working capital for CJC.

 

7. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Agreement. All initial
capitalized terms used in this Amendment shall have the same meaning as set
forth in the Agreement unless otherwise provided. Except as specifically
modified hereby, all of the provisions of the Agreement which are not in
conflict with the terms of this Amendment shall remain in full force and effect.

 

Signature Page Follows.

  



 2

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



 

Axiom Holdings, Inc.

A Nevada corporation

 

 

 

 

By:

/s/ Curtis Riley

 

Curtis Riley

 

Chief Executive Officer

 

 

 

 

 

Horizon Resources Co. Ltd.A Caymans Island company

 

By:

/s/ Curtis Riley

 

Curtis Riley

 

Chief Executive Officer

 

 

 

 

CJC (Hong Kong), Ltd.A Hong Kong company

 

By:

/s/ Ms. Nankalamu

 

Ms. Nankalamu

 

Chief Executive Officer

 

 

 

 

 

CJC Shareholders:

 

 

By:

/s/ Hu Dengyang

 

Hu Dengyang

 

By:

/s/ Yang Chuan

 

Yang Chuan



 



  

3



 